Birchard, J.
Without undertaking to decide whether or not the court rightly permitted the amendment, under the circumstances which appeared in proof, we find no difficulty in coming to a conclusion, that the amendments thus made, admitting them to be proper as between the judgment debtor and creditor, can not operate injuriously to any right lawlully acquired between thetimo of the levy and the amendment. It would be a bad precedent, in judicial proceedings, to permit one, not a party to a suit, without a day in court, to be deprived of an important right bj the decision of any motion whatever. A sound and correct exposition of the law will not permit it. The authorities cited by counsel seem to sustain this point.
*The liens acquired, therefore, by the four levies upon the northwest quarter of section 35, will take priority according to tho dates of each, the dates of each amendment to be regarded the date-of the levy, for all purposes of distribution.
Decree accordingly.